DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current of charging" in line  8.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose it is considered as “a charging current”. Appropriate correction is required. 

Claims 9 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        Claim 9 recites “wherein the control module is further configured to control the interface switching module to disconnect the reverse charging protocol module with the charging interface and to communicate the control module with the charging interface in response to non-connection between the charging interface and the second electronic device, such that the control module controls the charging module to receive the current inputted from the charging interface”. It is unclear how the charging interface after disconnection  receives the charging current and also it is not clear  what kind of power source provides the charging current. Further, there is insufficient antecedent basis for the underlined  limitation in the claim.
           Claim 17 recites, “controlling the interface switching module to disconnect the reverse charging protocol module and the charging interface and controlling the charging module to receive the current inputted from the charging interface, in response to the non-connection between the charging interface and the second electronic device.” It is unclear how the charging interface after disconnection  receives the charging current and also it is not clear  what kind of power source provides the charging current. Further, there is insufficient antecedent basis for the underlined  limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108964187, hereinafter 187’ (Machine Translation is used).
As to claims 1,12 and 19-20, 187’ discloses in figures 1 -3 (figures 1 and  2 are  reproduced below):-


    PNG
    media_image1.png
    390
    365
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    257
    426
    media_image2.png
    Greyscale

A charging circuit, applied to a first electronic device configured to charge a second electronic device [As shown in figure 1, the terminal device (100) charges electronic device (200); see page 4] , the charging circuit comprising:
  a charging interface [interface (105) is charging interface ; see page 4]; 

 a reverse charging protocol module [noted that the reverse charging protocol is simply the charging protocol for the connected device see ¶0012 of Applicant’s disclosure; the reference also recited identifying charging protocol by the charging protocol chip (103)]  the charging  configured to determine a reverse charging protocol matched with the current of charging the second electronic device [see page 4]; and 
a control module [CPU (101) controls the charging process]  connected with the charging module and the reverse charging protocol module, and configured to acquire the reverse charging protocol determined by the reverse charging protocol module in response to the connection between the charging interface and the second electronic device, and control the charging module to adjust the current output to the second electronic device based on the reverse charging protocol [see page 4; when the power receiving terminal/device (200) is connected to the charging terminal/device (100); the CPU (101) identifies the power receiving device (200) through by handshake signal and sends charging protocol to the chip (103). The power receiving device is charged by the appropriate charging protocol; see pages 4-5].
         
         As to claim 3, 187’ discloses in figures 1-3,  wherein the current management unit comprises at least one of a charge pump circuit and a boost circuit [noted that the charging module is disclosed by 187’; see pages 4-5
As to claim 4, 187’ discloses in figures 1-3,  wherein the reverse charging protocol module supports a first charging protocol  [BC] and a second charging protocol [OTG], a charging current value supported by the second charging protocol being less than a charging current value supported by the first charging protocol [see page 7, ¶007]; and the reverse charging protocol module is configured to: send a handshake protocol to the second electronic device based on the first charging protocol [see page 4]; determine the first charging protocol as the reverse charging protocol when receiving a response message sent by the second electronic device according to the handshake protocol; and determine the second charging protocol as the reverse charging protocol when not receiving the response message sent by the second electronic device according to the handshake protocol [the handshake protocol determines the first and second protocol].
As to claim 7, 187’ discloses in figures 1-3,  wherein the reverse charging protocol module comprises a protocol chip and a protocol power supply unit configured to supply power for the protocol chip, the protocol chip and a protocol power supply unit being connected with the control module; and the control module is further configured to control the protocol power supply unit to supply power for the protocol chip in response to the connection between the charging interface and the second electronic device [after the successful handshake process the CPPU starts the charging process].
         As to claim 8, 187’ disclose in figures 1-3,  an interface switching module  [USB switching module discloses in page 3,  ¶001]  connected with the charging interface, the reverse charging protocol module and the control module; and the control module is further configured to control the interface switching module to communicate the reverse charging protocol module with the charging interface in response to the connection between the charging interface and the second 
As to claim 15, 187’ discloses in figures 1 -3,wherein the first electronic device further comprises a reverse charging protocol module comprising a protocol chip and a protocol power supply unit configured to supply power for the protocol chip, the charging control method further comprising: controlling the protocol power supply unit to supply power for the protocol chip in response to the connection between the charging interface and the second electronic device see page 4; when the power receiving terminal/device (200) is connected to the charging terminal/device (100); the CPU (101) identifies the power receiving device (200) through by handshake signal and sends charging protocol to the chip (103). The power receiving device is charged by the appropriate charging protocol; see pages 4-5].
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 11-13 and 16  are ejected under 35 U.S.C. 103 as being unpatentable over 187’ in view of Fan et al. (US 2018/0115179), hereinafter Fan.
As to claim 5, 187’ discloses in figures 1-7, and the second charging protocol comprises BC protocol [see pages 4-5].
However, 187’ does not disclose explicitly, wherein the first charging protocol comprises QC protocol.
Fan discloses in figure 1, wherein the first charging protocol comprises QC protocol [see ¶0049; QC charging protocol].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use QC protocol in 187’appraus as taught by Fan in order to charge different electrical devices.
         As to claim 2, 187’ discloses in figures 1-3, wherein the charging module comprises: a battery [it is implicit that the electronic device contains battery and it is part of charging circuit],         a charging chip [103] sequentially connected, and the charging chip is configured to detect the connection between the charging interface and the second electronic device and output the current to the second electronic device.
   Fan discloses in figures 1and 2,  a charging management circuit [202] comprises a switch control circuit [ see ¶0023] to control the charging current and wherein the current management unit is configured to adjust the current [see ¶0043; the charge management circuit controls/adjust the charging current via the charging switch],
               As to claim 6, 187’ in combination with Fan discloses,  wherein the charging module comprises a charge pump circuit and a boost circuit and is configured to adjust the current; the control module is configured to control the charge pump circuit to adjust the current in response 
         As to claim 11, 187’ disclose in figure 1,  wherein the charging circuit is configured to: charge a plurality of second electronic devices with different charging protocols; and adjust the current based on the reverse charging protocol and not directly output currents suitable for all of the plurality of second electronic devices, thereby increasing the current output to the second electronic device [noted that the circuit is designed to charge plurality of devices with different charging connection terminals such as USB and Type-C; see figures 4-5].
       As to claim 13, 187’ disclose in figures 1-3,  wherein the reverse charging protocol comprises a first charging protocol and a second charging protocol; the charging current value supported by the second charging protocol is less than the charging current value supported by the first charging protocol; and the step of acquiring the reverse charging protocol comprises: acquiring the first charging protocol when receiving a response message sent by the second electronic device in response to a handshake protocol sent by the first electronic device based on the first charging protocol; and acquiring the second charging protocol when not receiving the response message within a reference time period [see pages 4-5; BC and OTG protocols are disclosed and each have different charging values and the handshake is taking place with predefined time limit to avoid any erroneous results or infinite loops]
            As to claim 16, 187’ disclose in figures 1-3,  wherein the charging circuit further comprises an interface switching module, the charging control method further comprising: controlling the interface switching module to communicate the reverse charging protocol module with the charging interface in response to the connection between the charging interface and the 
Claims 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over 187’ in view of  Jung et al. (US 2018/0062409), hereinafter Jung.
As to claims 10 and 18, 187’ discloses all of the claim limitations except, wherein the charging module is further configured to detect the battery value stored by the charging circuit; the control module is further configured to acquire the battery value detected by the charging module, and send out a prompting message in response to the battery value less than a first predetermined threshold; the control module is further configured to control the charging module to adjust a first current output to the second electronic device, in response to the battery value greater than or equal to the first predetermined threshold and less than or equal to a second predetermined threshold; and the control module is further configured to control the charging module to adjust a second current output to the second electronic device, in response to the battery value is greater than the second predetermined threshold, value of the second current being greater than the value of the first current.
Jung discloses in figure 2, wherein the charging module is further configured to detect the battery value stored by the charging circuit; the control module is further configured to acquire the battery value detected by the charging module, and send out a prompting message in response to the battery value less than a first predetermined threshold [see ¶0063]; the control module is further configured to control the charging module to adjust a first current output to the second electronic device, in response to the battery value greater than or equal to the first predetermined threshold and less than or equal to a second predetermined threshold; and the control module is further configured to control the charging module to adjust a second current 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use battery information in 187’s apparatus as taught by Jung in order to effectively charge the battery and prolong battery life. 
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over 187’ in view of  Fan,  in view of Miguchi et al. (US 2009/0085538), hereinafter Miguchi.  
As to claim 14, 187’ in combination with Fan discloses, wherein the first charging protocol comprises QC protocol; the second charging protocol comprises BC protocol [noted that using BC protocol disclosed by 17 and Fan discloses QC  protocol and also adjusting charging based on input information]
 Miguchi disclose in figure 1,   a charge pump circuit [pump circuit 10] and a boost circuit [30]; and the step of controlling the charging module to adjust the current output to the second electronic device based on the reverse charging protocol comprises: controlling the charge pump circuit to adjust the current in response to the QC protocol determined as the reverse charging protocol; and controlling the boost circuit to adjust the current in response to the BC protocol determined as the reverse charging protocol [noted that the input voltage is adjusted by using boost and charge pump circuit; see ¶0012 and ¶0032].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use boost and pump circuit in 187’s apparatus as taught by Miguchi in order to provide appropriate charging voltage.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
             Walls (US 2017/0098946) discloses in figure 1, a cell phone energy exchange system  (102) and method comprises , a device (10) charges device (20) [see ¶0023] ]
          Zhou et al. (US 2014/0070758) discloses in figure 1, the first device (1) and a second device (2). Determining the connection between the first and the second device and exchange charging power between the first and second device [see Abstract]. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859